PER CURIAM
James Brown ("Brown") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Brown raises three points on appeal claiming ineffective assistance of trial counsel. In his *116first two points, Brown argues trial counsel was ineffective for failing to call witnesses to testify regarding an alternate perpetrator and impeachment evidence. In his third point, Brown asserts trial counsel was ineffective for not objecting to and improperly highlighting testimony mentioning Brown's name in a gang profile. We hold that Brown did not overcome the strong presumption that trial counsel's strategy was reasonable under Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).